Title: From Thomas Jefferson to Amand Koenig, 22 [August] 1788
From: Jefferson, Thomas
To: Koenig, Amand


          
            
              Monsieur
            
            Paris ce 22me. Avril [i.e., Aug.]
          
          Je viens de recevoir de Monsieur Prevost le Platon, l’Aristophane, et le Menandre que vous avez eu la bontè de m’expedier, mais point de note de ce que je dois payer pour ça à Monsieur Prevost. Presumant pourtant que le Platon est de 60.₶ et l’Aristophane de 36.₶ comme ceux que j’ai acheté chez vous, et que le Menandre est du prix de 7₶-10 comme noté sur votre catalogue, je payerai incessament dans les mains de Monsieur Prevost la somme de 103₶-10 pour votre compte. Si je me trompe dans ces prix ayez la bonté de m’en avertir et je ferai la correction necessaire. J’ai l’honneur d’etre Monsieur votre tres humble et tres obeissant serviteur,
          
            Th: Jefferson
          
        